UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4775


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT DWAYNE EARLY, a/k/a Dollar Rob,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cr-00041-gec-3)


Submitted:   February 25, 2010            Decided:   March 18, 2010


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Davidson, DAVIDSON & KITZMAN, PLC, Charlottesville,
Virginia, for Appellant.      Timothy J. Heaphy, United States
Attorney, Donald R. Wolthuis, Assistant United States Attorney,
Lanny A. Breuer, Assistant Attorney General, Greg D. Andres,
Acting Deputy Assistant Attorney General, Thomas E. Booth,
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury found Robert Dwayne Early guilty of one count

of conspiracy to distribute one hundred grams or more of heroin,

in violation of 21 U.S.C. § 846 (2006), one count of attempted

possession with the intent to distribute heroin and two counts

of distribution and possession with the intent to distribute

heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2006).

The district court determined that Early was a career offender

under    U.S.    Sentencing      Guidelines        Manual    (“USSG”)          § 4B1.1(a)

(2008)    and    calculated     his    advisory      Guidelines      range        at    360

months    to     life    imprisonment.            After     imposing       a    downward

departure, the district court sentenced Early to 324 months’

imprisonment.       On appeal, Early contends that the district court

improperly classified him as a career offender.                          Specifically,

he asserts that the court improperly counted his 1988 New Jersey

conviction for possession with the intent to distribute cocaine,

an   offense     committed     when    he   was    seventeen,       as    a    predicate

felony for career offender status because he did not receive an

adult    sentence       for   that    conviction.         Finding    no        error,    we

affirm.

            We    review      the    district      court’s    sentence,          “whether

inside, just outside, or significantly outside the Guidelines

range,”    under     a    “deferential          abuse-of-discretion            standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                           In conducting

                                            2
this    review,       we       first    examine         the     sentence     for    “significant

procedural        error,”             including          “failing       to      calculate        (or

improperly calculating) the Guidelines range.”                                  Id. at 51.           In

reviewing       the    district         court’s         application        of   the      Sentencing

Guidelines,       we       review       findings         of    fact   for    clear       error   and

questions of law de novo.                      United States v. Layton, 564 F.3d

330, 334 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).

             Section           4B1.1(a)       of    the       Guidelines      provides        that    a

defendant is a career offender if, among other conditions, he

“has at least two prior felony convictions of either a crime of

violence        or         a      controlled             substance           offense.”           USSG

§ 4B1.1(a)(3).             A “prior felony conviction” is “a prior adult

federal or state conviction for an offense punishable by death

or imprisonment for a term exceeding one year, regardless of

whether such offense is specifically designated as a felony and

regardless of the actual sentence imposed.”                                USSG § 4B1.2, cmt.

n.1    A conviction for an offense committed before age eighteen

is    “an   adult      conviction             if    it     is    classified        as    an    adult

conviction       under         the     laws    of    the      jurisdiction         in    which   the

defendant was convicted.”                 Id.

             In this case, when Early was seventeen years old, he

was arrested, and law enforcement officials seized seventy vials

of    cocaine    base          from    him.         Although      his   case       was   initially

assigned to the Family Part of the Superior Court, the state

                                                    3
trial    court       with   exclusive     jurisdiction          where   a    juvenile    is

charged     with      an    act    of    delinquency,          see   N.J.    Stat.      Ann.

§ 2A:4A-22(a), :4A-23(a), :4A-24(a) (West 2009), the trial court

referred    Early’s         case   to    the       Criminal    Division      of   Superior

Court,    the    adult        criminal    trial       court     of   record,      see    id.

§ :4A-26 – :4A-27.            Under New Jersey law, the effect of such a

referral is that the “case shall thereafter proceed in the same

manner as if the case had been instituted in that court in the

first instance.”            Id. § :4A-28.          Early was subsequently indicted

and pled guilty in the criminal division to felony possession of

a controlled dangerous substance with intent to distribute, in

violation       of     N.J.     Stat.     Ann.       § 24:21-19a(1)         (West     1987)

(repealed       1987).         Under     New       Jersey     law,   then,    Early     was

convicted as an adult, see United States v. Moorer, 383 F.3d

164, 168-69 (3d Cir. 2004), and the 1988 conviction therefore

qualified as an “adult conviction” under USSG § 4B1.2, cmt. n.1. *

            Relying on United States v. Mason, 284 F.3d 555, 561

(4th Cir. 2002) (holding that a conviction for which a juvenile


     *
        Insofar   as   Early  challenges  the   career  offender
designation on the basis that the record fails to disclose
whether he or New Jersey moved for the transfer from the family
part to the criminal division of the state superior court, Early
fails to put forth anything to overcome the presumption of
regularity afforded to official proceedings, see, e.g., USPS v.
Gregory, 534 U.S. 1, 10 (2001); Koch v. United States, 150 F.2d
762, 763 (4th Cir. 1945).



                                               4
sentence was imposed could not be a predicate conviction under

USSG § 4B1.1 (1998)), Early contends the New Jersey conviction

cannot serve as a predicate felony for career offender status

because he was ordered to serve his sentence at the New Jersey

Youth Correctional Institution Complex.             However, Early fails to

establish that he received a juvenile sentence, as New Jersey

law specifically authorizes the confinement of adults less than

thirty-one years of age at that facility.                 See N.J. Stat. Ann.

§ 30:4-147 (West 2009).        Moreover, Mason is inapposite, as that

case involved a West Virginia sentencing scheme that permits a

defendant under eighteen who is convicted as an adult to be

sentenced as a juvenile, see Mason, 284 F.3d at 561-62.                         New

Jersey, by contrast, has no similar scheme, see Moorer, 383 F.3d

at 168-69.

             Accordingly, we conclude that the district court did

not   commit   procedural     error   in     sentencing    Early     as   a   career

offender.       Early    raises    no       challenge     to   the    substantive

reasonableness    of    his   sentence,      and   we   therefore     affirm    the

judgment of the district court.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED



                                        5